Citation Nr: 1757153	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  04-34 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to the service-connected degenerative disc disease and spondylosis of the cervical spine.

2.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected degenerative disc disease and spondylosis of the cervical spine.

3.  Entitlement to a rating in excess of 20 percent for degenerative disc disease and spondylosis of the cervical spine prior to January 25, 2017, and a rating in excess of 30 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).
(The claim concerning entitlement to service connection for an angioplasty with stent placement of the left distal extracranial internal carotid artery is the subject of a separate decision.) 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to June 1977, with additional inactive service in the Alabama National Guard in 1990. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

These matters were previously remanded by the Board in November 2012, November 2015, and November 2016.  They are now back before the Board.

The Veteran testified before the undersigned Veterans Law Judge at a May 2016 Travel Board hearing.  A copy of the transcript is associated with the file.
The Board notes that in a March 2017 rating decision, the rating for the degenerative disc disease and spondylosis of the cervical spine was increased to 30 percent, effective from January 25, 2017.  As this increase did not constitute a full grant of the benefit sought, the Veteran's claim for a higher rating remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  In the March 2017 rating decision, the RO also granted a separate 20 percent rating for radiculopathy of the right upper extremity associated with the cervical spine disability, effective January 20, 2017.  Although the Veteran has disagreed with this decision, the Board observes that the RO is currently still developing the appeal.  See March 2017 letter (acknowledging receipt of the Veteran's notice of disagreement).  Thus, the Board will not take jurisdiction of this issue.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the record raises a TDIU issue, as the Veteran has indicated that she is unable to work as a result of her service-connected degenerative disc disease and spondylosis of the cervical spine.  See, e.g., May 2016 hearing testimony, and September 2016 and January 2017 VA examinations (indicating that she stopped working in 2014 due to neck pain).  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The Board observes that the Veteran submitted additional evidence following the last adjudication by the RO in the March 2017 supplemental statement of the case.  See September 2017 buddy statement from the Veteran's ex-husband.  The Veteran also indicated that she desired to have her case remanded to the AOJ for review of this additional evidence.  However, the Board has reviewed this evidence and observes that it is not pertinent to the issue of an increased rating for the cervical spine addressed in the decision below.

The issues of entitlement to service connection for a low back disability and a right knee disability, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to July 15, 2014, the Veteran's degenerative disc disease and spondylosis of the cervical spine was not shown to have been manifested by forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.

2.  For the period beginning July 15, 2014, considering her complaints of functional loss due to pain and resolving reasonable doubt in the Veteran's favor, the Veteran's degenerative disc disease and spondylosis of the cervical spine, more nearly approximates limitation of motion to 15 degrees or less; however, there is no evidence of unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  For the period prior to July 15, 2014, the criteria for a rating in excess of 20 percent for the Veteran's degenerative disc disease and spondylosis of the cervical spine, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017).

2.  For the period beginning July 15, 2014, the criteria for a rating of 30 percent, but not greater, for the Veteran's degenerative disc disease and spondylosis of the cervical spine, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in April 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted in the Introduction, in November 2012, November 2015, and November 2016, the Board remanded this claim for further development.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

As the issues on appeal are for higher ratings, consideration of whether the criteria for the current ratings are met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher ratings for her degenerative disc disease and spondylosis of the cervical spine.  

In this case, the Veteran is assigned a 20 percent rating for degenerative disc disease and spondylosis of the cervical spine, prior to January 25, 2017, and a 30 percent rating thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Diagnostic Code 5242 indicates that degenerative arthritis of the spine should be evaluated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.  A 20 percent rating is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  

Also, any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Factual Background

Reviewing the relevant evidence of record, a November 2011 VA medical center (VAMC) x-ray report showed multilevel disc degeneration of the cervical spine with moderate spinal canal stenosis and mild ventral cord impingement with cord flattening.

In a February 2014 private treatment record from the Cervical Spine & Joint Center, the physician noted that he last saw the Veteran in November 2013, when she was sent to physical therapy for neck pain.  The physician noted that in the past, the Veteran had medications, physical therapy, and trigger point injections that did not provide significant relief.  He noted that the Veteran again reported minimal improvement with the therapy program.  She indicated that she would like to explore possible pain procedures to the cervical area to help with pain management.  The Veteran reported pain in the lower segment of the cervical area with occasional radicular component to both upper extremities.  She also complained of occasional intermittent pain and numbness shooting from the elbows down when she is sitting.  The assessment was multilevel cervical stenosis from C3-7, multilevel cervical disc disease, and cervical spondylosis/face arthroplasty.  The Veteran was scheduled for a nerve conduction study.  The results of the August 2014 nerve conduction study showed changes consistent with chronic cervical spinal stenosis, affecting mostly the left C7 distribution.  There was no evidence of radiculopathy, plexopathy, or focal neuropathy in the left upper extremity.

A June 2014 magnetic resonance imaging (MRI) report from Gwinnett Hospital System revealed multilevel cervical spine degenerative changes superimposed on congenitally narrow/slender spinal canal at C3-C6 levels.  In a treatment record from Gwinnett Hospital System dated July 15, 2014, the Veteran reported a longstanding history with posterior neck pain.  She described her pain as a constant ache.  She also noted associated bilateral shoulder pain and right upper extremity numbness and tingling extending to her finger.  She indicated that movement of her head or upper extremities aggravated her symptoms.  She noted that rest and pain medication alleviated her symptoms minimally.  She rated her pain at 8 to 10 out of 10 on a daily average.  The impression was cervical stenosis with planned C3 through C6 laminectomy, C3 through C7 lateral instrumentation and fusion on July 22, 2014.  A computed tomography (CT) of the cervical spine taken on July 15, 2014, revealed multilevel spondylosis and facet disease with intermittent calcification of posterior longitudinal ligament from the C3-4 through the C6-7 level and large anterior osteophytes particularly at the C4-5, C5-6 and C6-7 level.  X-ray imaging dated in August 2014 revealed that the Veteran was status post posterior fusion from C3-C7.  X-ray imaging dated in October 2014 revealed stable alignment of the cervical fusion.  

In a January 2015 treatment record from Gwinnett Medical Center, the Veteran reported a long history of neck pain that had been tolerable for many years.  She indicated that she finally had gradual escalation of her pain, without accident or significant traumatic events.  The Veteran reported neck pain in her neck causing numbness in her fingers, right greater than left.  The physician noted that the pain in the Veteran's neck was her primary complaint, and it went across her shoulders and was associated with her right hand numbness.  The Veteran described her pain as dull, sharp, achy, tender, and burning.  She indicated that it escalated with the level of activity.  She noted that it averaged an intensity of 8 out of 10.  The Veteran noted that some medication gave her some improvement; however her pain after surgery has begun to worsen again.  The Veteran reported that her pain was improved with lying down, heat and ice.  She indicated it was worse with sitting, standing, bending, sexual activity, walking, stairs, emotional stress, and massage.  She indicated her pain was present 30 days out of the month, 20 hours out of the day.  She noted that she could sit for 30 minutes, stand for 10 to 15 minutes, and walk an unknown amount.  She indicated that she could lift up to five pounds comfortably.  The Veteran reported that the pain interfered with her sleep, work, emotions, and concentration 10/10.  She reported that the pain interfered with her appetite, relations, and physical activity 9/10.  

The physician noted that the Veteran had multiple pain behaviors in that she moved multiple times from sitting to standing, and left to right during the examination.  Upper extremity motor to grip strength was 3/5 bilaterally, and the Veteran had full range of motion overhead and anteriorly bilaterally.  Cervical spine range of motion was significantly decreased in all four quadrants.  The Veteran had a positive cervical compression test and a positive sham rotation.  Upper extremity reflexes were 2+.  Findings were consistent with left upper extremity decrease in sensory response to dull stimuli.  The assessment was post cervical fusion, cervical radiculitis, lumbago, and muscle spasms.

In a May 2015 private treatment record from DeKalb, the Veteran reported neck pain as a result of a fall in service.  

In the Veteran's May 2016 Travel Board hearing, she testified that she was still under pain management for her cervical spine.  She described limited motion of the neck.  She also indicated that she could no longer support her job.  The Veteran described the pain intensity as 7 out of 10.  She indicated that she was advised by her doctor that she had cervical ankylosis.  She reported treatment with pain medication.  She noted that she had surgery in July 2014.  The Veteran also described pain radiating out into her arms and shoulder area down to her fingers with tingling and numbers, which was treated with Gabapentin.  She indicated that her arm felt weaker as a result, noting that she could not hold anything heavy.

On VA examination in September 2016, the examiner diagnosed intervertebral disc syndrome and degenerative disc disease.  The Veteran reported that her condition was worse because of the pain and stiffness.  She described her pain level as 7 out of 10.  She indicated that the pain was 8 out of 10 during flare-ups.  She indicated that certain activity, like lifting, caused flare-ups.  The Veteran described sharp pain during flare-ups.  The Veteran reported the following functional impairment: has to lie down until pain subsides.  Range of motion was abnormal.  Forward flexion was to 20 degrees, extension was to 10 degrees, and all other measurements were to 0 degrees.  The examiner noted that the range of motion itself contributed to a functional loss in that the Veteran was no longer able to drive due to decreased bilateral lateral rotation.  No pain was noted on examination.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation.  The Veteran was not able to perform repetitive use testing with at least three repetitions due to decreased range of motion on flexion and extension and an inability to do bilateral lateral flexion and rotation.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups.  The examiner explained that the degree of range of motion was determined objectively by the clinical provider, and the measurements cannot be determined without direct contact with the patient.  The Veteran did not have guarding or muscle spasm.  The examiner noted restricted movement secondary to cervical spine surgery with plate and screws remaining.

Muscle strength was 5/5.  Deep tendon reflexes were 2+.  Sensation to light touch was normal.  The Veteran did not have radiculopathy.  The was no ankylosis of the spine.  The Veteran did not have any other neurological abnormalities related to the cervical spine or intervertebral disc syndrome.  The examiner found that the Veteran's cervical spine disability impacted her ability to work.  The Veteran reported that she was no longer able to work due to her neck condition.  She reported that she worked as a generator operator and was last able to work in July 2014.

On VA examination in January 2017, the examiner noted a diagnosis of degenerative joint disease of the cervical spine.  The Veteran reported pain in the neck located in the middle of the neck and going to the back of the right shoulder and down to the hand involving the ring and small fingers.  She reported having surgery on July 20, 2014, with four disc space fusions with plates and screws.  She reported that she was on pain medication (Gabapentin and Baclofen).  The Veteran denied flare-ups.  She reported the following functional loss: neck stiffness prevents her from driving.  Range of motion was abnormal.  Forward flexion was to 15 degrees, extension was to 15 degrees, right and left lateral flexion was to 15 degrees, and right and left lateral rotation was to 15 degrees.  The examiner noted that the range of motion itself contributed to a functional loss, as the Veteran's neck stiffness prevented her from driving.  The examiner noted pain at terminal range of motion in all directions.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation.  The Veteran was able to perform repetitive use testing with at least three repetitions and without any additional loss of function or range of motion.  The Veteran did not have guarding or muscle spasm.

Muscle strength was 5/5.  Deep tendon reflexes were 2+.  Sensation to light touch was normal.  Radiculopathy was present.  The Veteran had mild intermittent pain of the right upper extremity.  She did not have any other signs or symptoms of radiculopathy.  There was no ankylosis of the spine.  There were no other neurologic abnormalities or intervertebral disc syndrome.  The Veteran did not require an assistive device for ambulating.  The examiner indicated that the Veteran's cervical spine disability impacted her ability to work.  The Veteran indicated that she worked for the power industry handling power generators for 40 years until 2014, when she had surgery due to severe pain in the neck.  The examiner noted severe loss of range of motion in the neck.  The examiner noted further that x-ray imaging showed degenerative joint disease of the cervical spine and effects of surgery.

Analysis

Here, an April 2010 rating decision granted service connection for degenerative disc disease and spondylosis of the cervical spine, and assigned a noncompensable rating, effective October 2, 2002, the date of the claim for service connection, and a 20 percent rating, effective November 12, 2009.  In February 2011, the Veteran filed a claim for an increased rating for her cervical spine disability.  During the pendency of the appeal, in April 2015, the RO found clear and unmistakable error in the effective date assigned for the 20 percent rating for the cervical spine, and assigned the 20 percent rating back to October 2, 2002.  The Board also notes that during the pendency of the appeal, in March 2017, the RO increased the rating for the cervical spine to 30 percent, effective January 20, 2017, noting that this was the date a VA examination showed the disability had increased.  However, the Board finds that the private treatment records submitted by the Veteran contain evidence of worsening symptomatology dating back to July 15, 2014.  See July 15, 2014 treatment record from Gwinnett Hospital System (describing increased neck pain).  Moreover, the Veteran has reported that her pain worsened in or around July 2014.  See, e.g., September 2016 VA examination (reporting that she was no longer able to work due to her neck beginning July 2014), and January 2017 VA examination (reporting that she stopped working in 2014, when she had surgery due to severe pain in the neck).  As such, the Board is resolving reasonable doubt in the Veteran's favor and granting a 30 percent evaluation for the service-connected degenerative disc disease and spondylosis of the cervical spine beginning July 15, 2014.  

For the period prior to July 15, 2014, in order to warrant a higher rating, there must be the functional equivalent of limitation of flexion to 15 degrees or favorable ankylosis of the entire cervical spine.   See DeLuca, supra; 38 C.F.R. § 4.7.  In this case, however, limitation of flexion to 15 degrees or less or ankylosis has not been shown by any of the medical evidence of record, to include as due to pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Consequently, for the period prior to July 15, 2014, a rating higher than 20 percent is not warranted.

For the period beginning July 15, 2014, as noted above, the Board finds that the Veteran's cervical spine disability more closely approximates the criteria for a 30 percent rating.  The Board acknowledges that at times, the Veteran achieved forward cervical flexion greater than 15 degrees during this timeframe.  See September 2016 VA examination.  However, resolving reasonable doubt in her favor, the Board finds there is sufficient evidence establishing that the Veteran would experience limitation of forward flexion to 15 degrees due to functional loss caused by pain.  In this regard, in the September 2016 examination, the Veteran was not able to perform repetitive use testing with at least three repetitions due to decreased range of motion on flexion and extension and an inability to do bilateral lateral flexion and rotation.  Moreover, the Veteran has consistently described, and received ongoing treatment for, severe loss of range of motion in the neck due to pain and stiffness during this timeframe.  This warrants the assignment of a 30 percent rating.

There is no evidence to support a higher (40 percent) rating.  In this regard, there is simply no indication that the Veteran's degenerative disc disease and spondylosis of 
the cervical spine results in unfavorable ankylosis of the spine.  The medical records clearly demonstrate that while the motion of the Veteran's cervical spine has been limited, some range of motion has been present throughout the applicable period under appeal.  Although the Veteran reported during her May 2016 hearing that her doctor told her that her cervical spine was ankylosed, as shown above, none of the examiners have found any spinal ankylosis.  Thus, it cannot be concluded that the Veteran has unfavorable ankylosis of the cervical spine.  

As for a higher rating under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board notes that the January 2017 VA examiner indicated that the Veteran did not have intervertebral disc syndrome.  Moreover, there is no evidence of incapacitating episodes requiring bed rest prescribed by a physician.  As such, disability ratings higher than the currently assigned ratings for the service-connected cervical spine under the rating criteria for intervertebral disc syndrome is not warranted.  

As to whether additional compensation for neurological impairment is warranted at any time during the appeal period, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  As noted in the Introduction, the Board observes that in a March 2017 rating decision, the RO granted a separate 20 percent rating for radiculopathy of the right upper extremity, effective January 20, 2017.  Although the Veteran has disagreed with this decision, the Board observes that the RO is currently still developing the appeal.  See March 2017 letter (acknowledging receipt of the Veteran's notice of disagreement).  Thus, that matter is not for consideration here.  Additionally, there have not been any other neurological findings, to include bladder or bowel impairment, during the appeal period.

Accordingly, and resolving reasonable doubt in favor of the Veteran, the Board finds that beginning July 15, 2014, the evidence of record more nearly approximates the criteria for a 30 percent rating, but no higher, for the Veteran's degenerative disc disease and spondylosis of the cervical spine.  However, a rating in excess of 20 percent is not warranted prior to July 15, 2014.   See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

For the period prior to July 15, 2014, entitlement to a rating in excess of 20 percent for degenerative disc disease and spondylosis of the cervical spine is denied.

For the period beginning July 15, 2014, entitlement to a 30 percent rating, but not greater, for degenerative disc disease and spondylosis of the cervical spine is granted, subject to the regulations pertaining to the payment of monetary benefits.




REMAND

In November 2016, the Board remanded the claims for entitlement to service connection for low back and right knee disabilities for VA examinations with etiology opinions.  The Board specifically instructed the examiner to comment on a direct and secondary basis.  In January 2017, the Veteran was afforded VA examinations for her claimed low back and right knee disabilities.  The January 2017 VA examiner opined that the low back and right knee disabilities were less likely than not proximately due to or the result of the Veteran's service-connected cervical spine disability.  However, the examiner did not provide an opinion on direct service connection, as instructed by the November 2016 Board remand.  
As such, addendum opinions must be obtained which adequately address the etiology of the diagnosed low back and right knee disabilities.  See Stegall v. West, 11 Vet. App. 268 (1998).  Notably, the Board observes that the Veteran's service treatment records (STRs) document numerous complaints regarding the low back and one complaint regarding the right knee.  The examiner should address these service treatment records in formulating the opinions.

As the Board has determined that a claim for a TDIU is part of the increased rating claim on appeal, and the Veteran has not yet been sent a notification letter in compliance with 38 U.S.C. § 5103(a) (2012) and 38 C.F.R. § 3.159(b) (2017), the claim must be remanded for appropriate notice and development.  

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Ensure that all notification and development action 
	required is fully complied with and satisfied with 
	respect to the issue of entitlement to a TDIU rating 
	pursuant to 38 C.F.R. § 4.16.  

2.   Contact the Veteran, and, with her assistance, identify 
	any outstanding records of pertinent medical treatment 
	from VA or private health care providers.  Follow the 
	procedures for obtaining the records set forth by 
	38 C.F.R. § 3.159(c).  If VA attempts to obtain any 
	outstanding records which are unavailable, the 
	Veteran should be notified in accordance with 
	38 C.F.R. § 3.159(e).

3.   Return the claims file to the examiner who conducted 
	the January 2017 VA examination for an addendum 
	opinion regarding the etiology of the Veteran's 
	claimed low back and right knee disabilities.  If the 
	January 2017 VA examiner is not available, the claims 
	folder, including a copy of this remand, should be 
	reviewed by another examiner.  If, and only if, 
	determined necessary by the VA examiner, the 
	Veteran should be scheduled for another VA 
	examination.  The examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's diagnosed low back disability originated during, or is etiologically related to, active duty service, to include from the January 1974 in-service fall in the shower or a May 1975 in-service automobile accident. 

The examiner should address the January 1974 STR documenting an in-service fall in the shower and the numerous STRs showing complaints of, and treatment for, back pain in service.  See, e.g., STRs dated in June 1974 (complain of back pain, no trauma), June 1974 (pain from neck to low back for five days), May 1975 (auto accident, complain of pain and stiffness in cervical region of neck and in sacro-lumbar region), June 1975 (tender over left paravertebral musculature), December 1975  (longstanding chronic back pain, no objective findings), January 1976 (auto accident eight days ago, low back pain since, x-ray essentially within normal limits), January 1976 (complain of low back pain, started with auto accident in May 1975, low back pain intermittently since), January 1976 (complain of low back pain), February 1976 (complain of low back pain since May 1975), February 1976 (low back pain localized in SI area), Problem List (noting chronic low back pain), and December 1976 report of medical history (reported recurrent back pain).

b) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the diagnosed right knee disability originated during, or is etiologically related to, active duty service, to include from general "wear and tear" during basic training. 

The examiner should address the STR dated in 1975, in which the Veteran complained of right knee pain.

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinion(s) cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

4.   Conduct any other appropriate development deemed 
necessary.  Thereafter, readjudicate the claims as well as entitlement to TDIU, considering all evidence of record.  If any benefit sought remains denied, the Veteran and her representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


